


Exhibit 10.6


EXECUTION VERSION


SECOND AMENDMENT


THIS SECOND AMENDMENT TO THE RECEIVABLES SALE AND CONTRIBUTION AGREEMENT (this
“Amendment”), dated as of January 9, 2015, is entered into by and among T-Mobile
PCS Holdings LLC, a Delaware limited liability company (“T-Mobile PCS
Holdings”), and T-Mobile Airtime Funding LLC, a Delaware limited liability (the
“Funding Purchaser”).
WHEREAS, T-Mobile PCS Holdings and the Funding Purchaser are parties to that
certain Receivables Sale and Contribution Agreement, dated as of February 26,
2014, as amended by that certain First Amendment to the Receivables Sale and
Contribution Agreement, dated as of November 28, 2014 (collectively, the
“Agreement”);
WHEREAS, the parties hereto desire to amend the Agreement in certain respects as
provided herein.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
1.Defined Terms. Capitalized terms used and not otherwise defined herein are
used as defined in the Agreement.


2.Amendment to Section 1.02. Effective as of the date hereof, the following
definitions shall be added to Section 1.02 of the Agreement in the appropriate
alphabetical order:


“Designated SunCom Receivable” means a receivable originated by the January 2015
Joining Originator in November 2014, December 2014, or January 2015 on or before
the January 2015 Amendment Effective Date.
“January 2015 Joining Originator” means the January 2015 Joining Seller, as such
term is defined in the Conveyancing Agreement.
“Joinder and First Amendment” has the meaning set forth in the Conveyancing
Agreement.
“November 2014 Joining Seller” has the meaning set forth in the Conveyancing
Agreement
3.Amendment to Section 2.01(a). Effective as of the date hereof, Section 2.01(a)
of the Agreement shall be divided into four clauses and amended and restated in
its entirety to read as follows:


(i) Subject to the terms and conditions set forth in this Agreement and other
than with respect to the sales, transfers, assignments, set-overs and
conveyances contemplated by clauses (ii) and (iii) below, T-Mobile PCS Holdings
on the Closing Date and each Business Day thereafter shall sell, transfer,
assign, set-over





1



--------------------------------------------------------------------------------




and otherwise convey, and the Funding Purchaser shall purchase or accept as a
capital contribution, as set forth in Section 2.01(c), all of T-Mobile PCS
Holdings’ right, title and interest in and to the Eligible Receivables purchased
from the Originators and not previously sold to the Funding Purchaser, and all
associated Related Rights (including all Collections associated with the
foregoing).
(ii)    Notwithstanding the foregoing clause (i), subject to the terms and
conditions set forth in this Agreement, on the Amendment Effective Date,
T-Mobile PCS Holdings shall, with respect to Designated November 2014
Receivables that are Eligible Receivables, sell, transfer, assign, set-over and
otherwise convey, and the Funding Purchaser shall purchase or accept as a
capital contribution, as set forth in Section 2.01(c), all of T-Mobile PCS
Holdings’ right, title and interest in and to such Designated November 2014
Receivables that are Eligible Receivables, and all associated Related Rights
(including all Collections associated with the foregoing). The parties hereto,
for all purposes, shall account for each Designated November 2014 Receivable as
if it had been sold by the applicable November 2014 Joining Originator (and
further conveyed or contributed to the Funding Seller pursuant to the Agreement)
on the date it was originated.
(iii)    Notwithstanding the foregoing clauses (i) and (ii), subject to the
terms and conditions set forth in this Agreement, T-Mobile PCS Holdings and the
Funding Purchaser confirm and ratify, and T-Mobile PCS Holdings represents and
warrants to the Funding Purchaser for the benefit of the Purchasing Entities,
that T-Mobile PCS Holdings has previously sold, transferred, assigned, set-over,
otherwise conveyed or made a capital contribution, as set forth in Section
2.01(c), to the Funding Purchaser and the Funding Purchaser has purchased or
accepted as a capital contribution, as set forth in Section 2.01(c), all of
T-Mobile PCS Holdings’ right, title and interest in and to each Designated
SunCom Receivable that would have been an Eligible Receivable if the January
2015 Joining Originator would have been a November 2014 Joining Seller under the
Joinder and First Amendment, and all associated Related Rights (including all
Collections associated with the foregoing) with respect thereto; and, in
connection with the foregoing, the parties hereto, for all purposes, shall
account for each such Designated SunCom Receivable as if it had been sold by the
January 2015 Joining Originator (and further conveyed or contributed to the
Funding Seller pursuant to the Agreement) on the date it was originated.
(iv)    Each such sale, transfer, assignment, set-over and conveyance pursuant
to clauses (i), (ii) and (iii) above shall be executed without recourse (other
than as expressly provided herein). Immediately prior to the sales contemplated
hereunder, T-Mobile PCS Holdings will acquire the Receivables from the
Originators pursuant to the terms of the Conveyancing Agreement.
4.Representations and Warranties. Each of the parties hereto hereby represents
and warrants that this Amendment constitutes the legal, valid and binding
obligation of such party,













2



--------------------------------------------------------------------------------




enforceable against it in accordance with its terms, except as limited by
bankruptcy, insolvency or other similar laws of general application relating to
or affecting the enforcement of creditors’ rights generally and subject to the
general principals of equity.


5.Agreement in Full Force and Effect as Amended. Except as specifically amended
hereby, the Agreement shall remain in full force and effect and is hereby
ratified and reaffirmed by the parties hereto. All references to the Agreement
shall be deemed to mean the Agreement as modified hereby. The parties hereto
agree to be bound by the terms and conditions of the Agreement as amended by
this Amendment, as though such terms and conditions were set forth herein.


6.Counterparts. This Amendment may be executed by different parties on any
number of counterparts, each of which shall constitute an original and all of
which, taken together, shall constitute one and the same agreement.


7.Further Amendment. This Amendment may not be amended or otherwise modified
except as provided in the Agreement.


8.Section Headings. The section headings in the Amendment are for reference only
and shall not affect the construction of this Amendment.


9.Governing Law; Venue; Waiver of Jury Trial. The provisions of Section 8.06,
8.12 and 8.13 of the Agreement are hereby incorporated by reference as if fully
set forth herein, except that references therein to “this Agreement” shall be
construed herein as references to the Agreement, as amended by this Amendment.


[SIGNATURE PAGES FOLLOW]



3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date written
above.
T-MOBILE AIRTIME FUNDING LLC, as Funding Purchaser
 
T-MOBILE PCS HOLDINGS LLC, as Seller
 
 
 
By:/s/ Dirk Wehrse
Name:Dirk Wehrse
Title:Vice President, Treasury, & Treasurer
 
By:/s/ Dirk Wehrse
Name:Dirk Wehrse
Title:Vice President, Treasury, & Treasurer


















































































Second Amendment to Contribution Agreement



--------------------------------------------------------------------------------




ACKNOWLEDGED AND ACCEPTED:




T-MOBILE US, INC., as Performance Guarantor
 
By:/s/ Dirk Wehrse
Name:Dirk Wehrse
Title:Vice President, Treasury, & Treasurer


















































































Second Amendment to Contribution Agreement



--------------------------------------------------------------------------------




BILLING GATE ONE LLC, as Purchaser under the Master Receivables Purchase
Agreement By: Billing Gate One Trust, as Manager
By: Wells Fargo Delaware Trust Company, National Association, solely as Trustee
and not in its individual capacity
 
By:/s/ Sandra Battaglia
Name:Sandra Battaglia
Title:Vice President


















































































Second Amendment to Contribution Agreement



--------------------------------------------------------------------------------




LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE, as Bank Purchasing Agent and a Bank
Purchaser
 
 
 
By:/s/ Bjoern Mollner
Name:Bjoern Mollner
Title:Vice President
 
By:/s/ Osterloh
Name:Osterloh
Title:Vice President 
























































































Second Amendment to Contribution Agreement



--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., DÜSSELDORF BRANCH, as a Bank
 
 
 
By:/s/ Seiichi Kuroiwa
Name:SeiichiKuroiwa
Title:General Manager
 
By:/s/ Stephan Stamm
Name:Stephan Stamm
Title:Deputy General Manager
























































































Second Amendment to Contribution Agreement

